Citation Nr: 1813358	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition (upper and lower) for compensation purposes. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from December 1992 to February 2002, with additional service in the Army National Guard from July 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

In March 2017, the Veteran presented testimony at a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Review of the file reveals, however, that the AOJ (i.e., Veterans Benefits Administration) has only adjudicated the issue of entitlement to service connection for a dental condition for VA compensation purposes.  A note in the May 2014 Statement of the Case indicated that a copy of the Veteran's claim had been forwarded to the Central Texas VA Healthcare System Dental Clinic for eligibility determination regarding the dental treatment.  However, the file does not show any subsequent follow-up.  Thus, the claim for outpatient dental treatment is referred to the AOJ (which, in this case, is the Veterans Health Administration) for appropriate action.



FINDING OF FACT

Under the laws administered by VA, the Veteran does not have a current dental condition for which VA disability compensation is payable.

CONCLUSION OF LAW

The criteria for service connection for a dental condition for VA compensation purposes have not been met.  38 U.S.C. §§ 1110, 1131, 1712 (2012); 38 C.F.R.      §§ 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran asserts that he sustained dental complications when he went in for treatment on his wisdom teeth during service.  See Bd. Hrg. Tr. at 3.  During the Board hearing, he stated that during his treatment, the dentist ended up drilling into his gum, which left a hole on the bottom left side.  Id. at 3-4.  While the Veteran had a graft done to repair the hole, food kept getting lodged in the hole, resulting in treatments and medications to combat this problem.  Id. at 5.  The Veteran claimed that either the medication or his chronic infection resulted in complications with brittle teeth.  Id. at 5-6, 8.  The Veteran noted that he had not experienced any trauma or impact to his teeth.  Id. at 15. 

VA dental benefits take two forms.  First, there is disability compensation payable for loss of teeth or other dental problems as a result of in-service trauma or disease.  38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  Second, there is treatment entitlement, which is based upon classification of veterans based on their service, their current problems, and the relationship of such problems to service.  38 C.F.R. §§ 3.381, 17.161.

In this decision, the Board only addresses the issue of entitlement to disability compensation for the Veteran's claimed dental disability.  As noted above, the issue of entitlement to dental treatment has been referred to the AOJ for further consideration.  See 38 C.F.R. § 3.381(a). 

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).

The Veteran's service treatment records do not show any dental damage or trauma. 

The Veteran's service dental treatment records show a September 1994 extraction procedure for two teeth.  In March 1998, the Veteran had a periodontal distal wedge procedure.  In June 1998, the Veteran was diagnosed with acute periodontitis and prescribed a Perioguard rinse.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. § 3.381.  As noted previously, a claim for service connection for a dental condition for VA outpatient dental treatment purposes has been referred to the AOJ for appropriate action.

In this case, the Veteran has failed to present competent evidence of a compensable dental condition.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a dental condition (upper and lower) for purposes of compensation is denied. 



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


